        Case 2:15-cv-02451-JAM-DMC Document 42-5 Filed 10/07/19 Page 1 of 36

         XAVIER BECERRA, State Bar Nff. 118517
     Attorney General of California
  2. KRISTIN M. DAILY, State Bar No. 186103
     Supervising Deputy Attorney General
  3 WILLIAM H. DOWNER, State Bar No. 257644
     Deputy Attorney General
  4    1300 I Street, Suite 125
      P.O. Box 944255
  5   Sacramento, CA 94244-2550 ·
      Telephone: (916) 324-2445
  6   Fax: (916) 324-5567
      E-mail: William.Downer@doj.ca.gov
     Attorneysfo.r Defendants Scott Lunardi, Kyle.Foster,
     and Robert Jones
  8                                                            .  .
                               IN THE UNITED STATES DISTRICT COURT
  9
                                 FOR THE EASTERN DISTRICT OF CALIFORNIA
 10

 11
· 12

 13      TIMOTHY LARIOS,                                          2: 15-cv-02451-MCE-CMK
 14                                                 Plaintiff, DECLARATION OF SCOTT LUNARDI
                                                               IN SUPPORT OF DEFENDANTS'
 15                      v.                                    MOTION FOR SUMMARY JUDGMENT
                                                               OR, IN THE ALTERNATIVE, MOTION .
 16                                                            FOR SUMMARY ADJUDICATION
         SCOTT LUNARDI, ET Ah,
 17
                                                Defendants.
 18
 19 ·          I, Scott Lunardi, declare as follows:

 20            1.    All of the facts set f~rth below are.of my personal knowledge and, if called upon to .
 21      testify, I could and would·competently testify to the following.

 22           2.     I am a Lieutenant employed by the California Highway Patrol (CHP) and am
 23      currently assigned to the South Sacramento area office. I have been employed with the CHP
 24      since 1995. I have held the rank of Lieutenant since March 2017. Prior to being pro·moted to
 25      Lieutenant, I served as a Sergeant from January 2008 to February 2017.

 26           3.     I was assigned to the Internal Affairs Section (IAS) as an analyst from 2011-2013 and
 27      as an investigator from 2013 to 2017. I have recei".ed specialized training in Domestic Violence
 28      Internal Investigations; Peace Officer Procedural Bill of Rights (POBR); Public Service and
               .                                              1
         Declaration of Scott Lunardi in Support ofDefendants' Motion for Summary Judgment or in the Alternative Motion
                                .           .                    for Summary Adjudication (2:15-cv-02451-MCE-CMK)
      Case 2:15-cv-02451-JAM-DMC Document 42-5 Filed 10/07/19 Page 2 of 36

  1    Trust; State Personnel Board (SBP) Personnel Actions; SPB Precedential Decisions; SPB .
  2    Hearings. Interviews and Interrogations - Behavior Analysis Training Institu~e (BATI); Search
  3    Warrants "A to Z"; FBI lnterviewi Interrogation, and Statement Analysis.
.4           4.     On or about September 8, 2014, I was assigned as the primary investigator in the
  5    administrative investigation of CHP Officer and Shasta Interagency Narcotics Task Force
  6    (SIN'.fF) agent Timothy Larios (Officer Larios). IAS Investigator Mel Hutsell was also assigned
  7    to this administrative investigation. .
  8          5.     After. being assigned t? this investigation, Investigator Huts~ll and I ~et with our
  9    supervisor CHP IAS Lieutenant.'Helena Williams: Lieutenant Williams informed us that Officer
10     Larios was suspected of having an inappropriate relationship with his confidential informant,
11     Tawnya Mellow, that Officer Larios had left a greeting card at Mellow' s rvsidence that resulted in
12     a domestic violence incident between Mellow and her boyfriend Nathan Santana; and that
13     Mellow had served as Officer Larios's informant in         an investigation.into her·boyfriend and
14    alleged assailant Nathan Santana. During this briefing, we determined that the objective of our
15    administrative investigation was· to confirm or disprove whether Officer Larios had an
16    inappropriate, non-professional relationship with a confidential informant in violation of CHP
1.7   .policy and professional standards, and if Officer Larios did have an· inappropriate relationship
.18   with a confidential informant, the e~tent to which such conduct may have compromised or
19    jeopardized Officer Larios' s investigations, SINTF investigations, confidential informant Tawnya
20    Mellow's safety, the safety of allied agency personnel working within SINTF or with SINTF, and
21    the integrity of the CHP. We were not instructed to conduct a criminal investigation of Officer,
22    Larios's conduct, nor did we suspect that Officer Larios had committed a crime.
,23         6.     On September 10, ~014, I received and reviewed ema1ls-between SINTF
24    Commander, Sergeant Les Jame~ and DEA Spe?ial Agent Christ?pher Defreece-from
25    Lieutenant Williams. In these emails, SINTF Commander Les James summarizes the allegations
26    against Officer Larios:
27          The female victim reported being battered by a suspect after the s_uspect found a
            "Hallmark" type card on his windshield. The card was apparently from an unknown
28          male, who referenced a trip the victim and the aut~or had taken to Lake Tahoe. On or
                             .         .     .        2       . .
       Declaration of Scott Lunardi .in Support of Defendants' Motion for Summary Judgment or in the Alternative Motion
                                                                 for Summary Adjudication (2: 15-cv-02451-MCE-CMK)
       Case 2:15-cv-02451-JAM-DMC Document 42-5 Filed 10/07/19 Page 3 of 36

   1          about 9/1/2014, the deputy spoke to the suspect via telephone. The suspect said the
              victim told him the card was from Tim Larios. The suspect was previously arrested
   2          by Agent Larios after a search warrant was served at his residence and about 158
              pounds of processed marijuana was seized. The criminal case is still moving through
   3          the court process. However, attempts were made to identify the CI who'd provided
              the probable cause for the issuance of the search warrant which were unsuccessful.
   4          The suspect told the deputy that he intended to infonn his attorney of the alleged
              relationship between the victim and Agent Larios as proof of wrong doing' on Agent
   5          Larios' s part.
   6           James also details his discussion with Larios about his .involv~ment with the 'victim CI:
               In speaking to Agent Larios, he admits to knowing the victim/CI before working the
   7           case involving the suspect. However; they'd never dated artd were merely
               acquaintances, who hadn't been in recent coµtact with each other for a period of a
   8           year+/-. Although Agent L!lrios spoke to the CI via telephone to obtain the
               information for the search warrant, she didn't provide the name Agent Larios knew
   9           her by and he didn't recognize her voice as one he was immediately familiar with.
             . The service of the search warrant and the arrest of the suspect preceded Agent Larios
 10            and the CI communicating with each other again on a personal basis. .        ·
 11           In about December 2013, Agent Larios and the CI ran in:to each other and began
              continuing their friendship. At some point they realized that the CI had provided
 12           Agent Larios with the infonnation that resulted in the issuance of the search warrant
              for the suspect's residence for marijuana.
 13
              The CI told Larios that her relationship with the suspect involved physical violence,
 14           threats of violence, and she was in sustained fear for her physical safety. At some
              point, Agent Larios thought he might deter the suspect from coming around the CI if
 15           he placed the card where the suspect could find it. Agent Larios thought that if the
              suspect believed the CI was in a serious relationship, the suspect would leave the CI
 16           a~ne:                                                                               ·

 17           Agent Larios s~id. that the contents of the cared weren't true. However; he admitted
              to going to Lake Tahoe with the CI as was stated in the card. A.gent Larios insisted
 18           that his relationship with the CI was one of friendship and not intimacy.
·.19    Based on my discussions with Lieut~nant Williams I understood that the victim/CI referred to in

 20     this email was Officer Larios's confidential informant, Tawnya Mellow, and that the suspect
. 21   · referred to in this email was Mellow's boyfriend, Nathan Santana. A true and correct copy of the
 22     email correspondence that I received from Lieutenant Williams and reviewed is ·attached to this
 23     declaration as Exhibit 35.

 24           7.     On September ·1s, 2014, I received a copy of the Shasta County Sheriffs Office
 25     criminal report of doi::nestic violence incident occurring on August 3 t ,· 2014 from Lieutenant Kyle
 26     Foster and reviewed it. According to the Investigation Summary portion of the report,
                                                                     ~                    .
                                                                                              Shasta
 27     County Sheriff Deputies Nick Thompson ~d M~ghan Bliss responded to a call from 21730
 28     Lonetree Road, Cottonwood, California. During their interview of the victim, who I learned from
                                                               J
         Declaration of ScC>tt Lunardi in Support of Defendants' Motion for Summary Judgment or in the Alternative Motion
                         ·. ·                       .              for Summary Adjudication (2:15-cv-02451-MCE-CMK)
         Case 2:15-cv-02451-JAM-DMC Document 42-5 Filed 10/07/19 Page 4 of 36

  .· 1    my supervisor Helena Williams, and later confirmed in my interview with Tawnya Mellow, was

   2      Ta~ya Mellow, Mellow claimed that s·he was physically assaulted by her on again/off again

 ·3       ·boyfriend Nathan Santana. Acc·ording to Mellow, Santana spent the night at her residence on

   4      August 30, 2014. In the afternoon of the following day, Santana found a Hallmark greeting card

   5      on the· windshield of the victim's vehicle,. Mellow described the greeting card as having certain

   6      t~xt underlined, including the phrase "I love you." The greeting card mentioned a pas(-trip to

   7      Lake. Tahoe. Mellow.stated that Santana returned to the residence after finding the greeting card.

   8      After closing the windows, Santan~ demanded Mellow tell him who left the greeting card, in the

   9     . process striking the victim on her right cheek. Santana told Mellow that the blow was for the kiss

 10 · · on the cheek referenced by the ex-boyfriend in the greeting card. After Santana threatened to               kill
 11       Mellow if she did not tell him who left the card, Mellow told Santana who the card was °from.

 12       (According to the report, the Shyriff s deputy did not ask Mellow who left the card). After

 1.3      Mellow identified the person who authored the card, Santana said "Oh my God, it all makes sense

 14 · now." After Mellow told Santana who sent the card, he began to leave the residence. Mellow

 .15      grabbed the greeting card from Santana and fled to the kitchen. Santana and the victi111 struggled

 16       over possession of the card until Santana regained possession of the card and left the residence.

 17       In the i~yestigative report, Thompson -stated that he made telephone con~ct with Santana on
 18       September 1, 20 J.4. Santana declined to meet in person until he had spoken with his attorney but

· 19      agreed·to .speak over the phone. Santana told Thompson that he dated the victim for s~ven years.·

 20      . Santana confirmed t~at on Aug1:1st 31, 2014, a:s he was leaving Mellow's residence, he found a

 21       greeting card.on the windshield of his vehicle. After he confronted Mellow about the card,
                                                                                      .
 22       Mellow told him that the card was from Tim Larjos. Santana told Deputy Thompson that Tim

 23       Larios was the ~gent in charge of a criminal investigation in which he was facing ·charges for .

 24       possession of marijuana. A true and correct copy of the Shasta County Sheriffs Office

 25       investigation report that I revie~ed as part of the administrative investigation into Office~ Lari~s,

 26       and summarized in this paragraph, .is attached to this declaration as Defendants' Exhibit 34,

·27             8.    During my investigation of Officer Larios, I obtained Officer Larios's personal cell

·2g       phone number, (530) 227-6063, from the CHP Redding Area office.
                   .       .                          4
          Declaration of Scott Lunardi in Support of Defendants' Motion for Summary Judgment or in the Alternative Motion
                 . .                                              _for Summary AdJudication (2:15-cv-02451-MCE-CMK)
      Case 2:15-cv-02451-JAM-DMC Document 42-5 Filed 10/07/19 Page 5 of 36

  1          9.      On September 18, 2014, I reviewe4 CHP departmental policy contained in CHP
  2    Highway Patrol Manual (HPM) 81.5, regarding Informant Procedures, entitled "Departmental
  3    Policies." This policy was current CHP policy between the operative dates of the administrati~e
  4    investigation into Larios, Sep.tember 1, 2013 through November 6, 2014,.ap.d beyond. This poHcy
  5    states in pertinent part:
  6         . It is the policy of the CHP that all members of the Department perform their duties in
               a fair and equitable manner, and in compliance with all applicable state and federal
  7            laws. In performing their .enforcement activities while assigned to a DTP, all
           · uniformed members shall ensure their actions strictly adhere to all departmental
  8          . policies including those outlined in Chapter 1, Drug Programs Administration,
             ·paragraph 2., of this manual. Additionally, when interpreting search apd seizure or
  9            consent protocols, all definitions and procedural requirements outlined in General
               Order (GO) 100.91, Search and. Seizure Policy, will be controlling.'
 10
 11    A true and correct copy of CHP Highway Patrol Manual 81.5 that !reviewed during the CHP's.
12     administrative investigation of Officer Larios is attached to this declaration as Defendants'
13     Exhibit 23.
14           10.     On September 22, 2014, Investigator Hutsell and I met with SINTF Commander,
.15    Sergeant Les James of the Redding Police Department. Commander James provided me with a
16 · SINTF.Investigation Report and Statement of Probable Cause corresponding with SINTF's 2013
17     investigation of Nathan Santana (SINTF Case Number SH2013-00074). Based on my review of
18     the SINTF lnvestigation Report, which appeared to be authored and signed by Officer Larios,
19     Larios served a search warrant on Nathan Sant~a's residence at 22085 Hermosa Drive>
20     Anderson, California on November 12, 2013, and in the course of the search discovered and
21     seized approximately 158 pounds of processed marijuana on the premises, confiscated a cellular
22     telephone belonging to Santana, and arrested Santana under suspicion of possessing.mll!ijuana for
23    sale in violation of California Health and Safety Code section 11359 an.ct Conspiracy in violation
24    of California Penal Code section 182. A true and correct copy of the SINTF Investigation Report
25    for SINTF Case Number SH2013-00074 is attached to this declaration as Defendants'. Exhibit 21.
26'          11. . bn or aboµt September 22, 2014, I rev~ewed the .Stateineht of Probable Cause from
27    8INTF Case Number SH2013..:00074 that Commander James provided to me. The statement of
28    probable cause stated in part:
                                                            5
       Declaration of Scott Lunardi in Support ofDefendants' Motion for Summary Judgment or in the Alternative Motion
        ·                                                      for Summary Adjudication (2:15-cv-02451~MCE~CMK)
       Case 2:15-cv-02451-JAM-DMC Document 42-5 Filed 10/07/19 Page 6 of 36

   1          On September 20, 2013, I was contacted by a Citizen Informant, hereinafter referred
              to as CI. The CI informed me that he/she was aware that Nathan John Santana was
   2          purchasing and selling marijuana. The CI related that he/she has known for Santana ,
              for more than one year and known Santana to be selling marijuana in this fashion for
   3          more than two years.

  4           On September 30, 2013, I spoke with the CI and the CI related that he/she has seen
              Santana in possession of bulk marijuana. The CI was shown a Shasta County Jail
   5          mugshot and positively identified the photograph as the person he/she mows as
              Nathan John Santana. The CI was shown a Google Earth photograph of
   6          [REDACTED] and the CI positively identified that photograph as the residence that
              Nathan John Santana lives in.
   7
               Between September 20, 2013 and November 11, 2013, I have conversed with the CI·
   8           several times. The CI informed me that Santana- is currently in possession of
             · processed marijuana that he is trying to sell.
  9
 1o           A true and correct copy of the Statement of Probable Cause is attached to this declaration as
 11     Defendants' Exhibit 20.

 12           12.     On September 22, 2014, I met with Shasta County Deputy District Attorney (DA)
 13     Laura Smith. Deputy DA Smith stated that she 'was assigned to the prosecution of Nathan·
 14    .Santana and Robin Rudolph that arose from SINTF Case Number SH2013-00074. Smith related
 15 . that she was aware of the allegations that Officer Larios had a persoq.al relationship with the
        '             I                     .


 16     confidential informant involved in the Santana investigation and th~t the DA's decision to dismiss
 17     the prosecutions against Santana and Rudolph on September· 17, 2014 was made in part because
 18     of the allegations that Officer Larios had an inappropriate relation$hip with his confidential
                              •                                           I             '•




 19     informant that had provided him information in the criminal investigation thafresulted in the
. 20    prosecution of Nathan Santana in Shasta County Superior Court case 13F7922 .
. 21          13.     On or about September 23, 2014, I obtained SINTF property assigned to Officer
 22     Larios from Lieutenant Kyle Foster, including: (1) a laptop, (2) SINTF cellphone, and a (3) flash
 23     drive .. I also received Officer Larios's personnel folder. The SINTF cell phone (OfficerLarios's
                          .                                    .              .
 24     SINTF phone) that I received from Lieutenant Foster was a Casio G'z One Commando C771. ·
· 25    True and correct copies of photographs that accurately depict the appearance of Offfoer Larios' s
 26     SINTF phone I received from Lieutenant Foster are attached to this declaration as Defendants'

 27·    Exhibit 18.

 28
                                                               6
         Declaration of Scott Lunardi in Support of Defendants' Motion for Summary Judgment or in the Alternative Motion
                              · ·                                . for Summary AdJudication (2: 15-cv-02451 ~MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-5 Filed 10/07/19 Page 7 of 36

 1            14.   On September 23, 2014, SINTF Commander James p.rovided me with SINTF policy

 2    regarding Confidential Informant Management. I reviewed these policies on the d_ay I received

 3    them.     Under section 10.1 of the SINTF Confidential Informant Management policy, "[a]n

 4    informant is a person, not a member of a law enforcement, who provides law enforcement

 5    information or assistance concerning suspected criminal activity." Under section 10.6 of the

 6    SINTF policy on informants, "[r]elationships be!ween Shasta Interagency Narcotics Task Force

 7    Agents and informants shall be completely ethical and professional in nature. Fraternization with
                                     .        .
 8    an informant in any way other than in an official ·capacity is strictly prohibited. When contacting

 9    informants, SINTF Agents shall have another agent or law enforcement officer present. Only .

10    during actual undercover situations may a SINTF Agent be alone with an infof1!1ant. Exceptions

11    require the prior approval qfthe· SINTF Commander." A true and correct copy of the SINTF .
                 .                                                       .
12    Confidential Informant Management policies that I received from SINTF Commander James and

13    reviewed are attached to this declaration as Exhibit 33.

14            15.   On September 23, 2014, Investigator Hutsell and I interviewed Tawnya Mellow at the

15    Anderson River Park in Anderson, California. The interview of Mellow was digitally recorded. I

16    verified Mellow's identity by viewing h~r California Driver's License. California Association of

17  · Highway Patrolmen (CAHP), district representative.Mike Cantrall arrived with Mellow and
                               .                           .                 '
18 · requested to be present during the interview. I advised Cantrall that I would not interview
                                                                                                                ,.
19   · Mellow with Cantrall present. Cantrall stated that he wanted Mellow to          be interviewed because
20    she had information relevant to the investigation and then left prior to the interview. Mellow

21    stated th,at she first met Officer Larios around 2005-2006 at the Win River Casino but lost touch .
                                          ..
22    Mellow stated that she called SINTF in-October 201 Jto provide information about Santana

23    regarding Nathan Santana's involvement in selling large amoun~s of marijuana. Mellow stated

24    that she provided information about Santana to Officer Larios, and t~at the information she

25    provided about Santana led to a search warrant. Mellow stated that she·contacted Officer Larios
                         .                     '                .
26    between 10-15 times in a month and a half to provide information .about Santana, and said that a

27    lot of her communications with Officer Larios was done via text message (texting). Regarding

28    the search warrant, Mellow said she texted Officer Larios the address of Santana's residence, but
                                                            7
       Declaration of Scott Lunardi in Support of Defendants' Motion for Summary Judgment or in e Alternative Motion·
       . .                                 .·                   ~or Summary AdJudication (2: I S-cv-02451-MCE-CMK)
         Case 2:15-cv-02451-JAM-DMC Document 42-5 Filed 10/07/19 Page 8 of 36

     1       denied rece(ving any photographs from Officer Larios. Mellow also denied meeting Officer

  2          Larios in to provide
                          .
                                  him information.
                                                . Mellow stated that she also described
                                                                                     .
                                                                                        Santana's appearance
                                                                                                    .     .


  3          to Officer.Larios, described his vehicle, and provided his license plate number, where he work~d,
                                                                               .                             .
  4          and the names of other people. Mellow stated that she ran into Officer Larios at a Safeway gas .

  5          station in December 2013 and they exchanged phone numbers, and shortly after they realized that
                                                          .'
  6          Mellow had provided information about-Santana to Officer Larios (on D_ec.ember 7 or 8, 2013.)

  7          M~llow stated that after their meeting at the gas station, they continued to talk and text and went

  8          on two or three drives together to talk, and went to Lake Tahoe in April"or May of 2014. During

  9          the trip to Lake Tahoe, Officer Larios and Mellow stayed at Harvey's Casino. in South Lake

10           Taha~, and shared the same room and bed. Mellow denied any physical contact between her and

11           Officer Larios, and stated that their relationship was not intimate. · Mellow stated that her

1'.2         relationship with Officer Larios ·ended after their Lake Tahoe trip.· Sh~ stated that Officer Larios··

13           expressed feelings toward her? but she was not attracted to him in a romantic way.
14                 16.    On September 23, 2014, at ap~roximately 5:00 p.m., Investigator Hutsell and I

15           interviewed Nathan "Nate" Santana at the Civic Auditorium parking lot in Redding: I verified

16           Santana's identity by viewing his California Driver's License. Santana's interview was digitally

17           recorded. During the interview, Santana stated that he was arrested for marijuana possession on

18           November 12, 2013, after a search warrant was served on his resi~ence that same day. Santana

19           stated that Officer Larios was present during the service of.the search warrant, confiscated his cell

20           phone,. and told Santana to provide the passcode to access his phone. Sant~a provided his·

21        phone's· pasi;code. Santana state_d that his phone contained naked pictures of his girlfriend

22           Tawnya Mellow. Santana stated that he and Mellow had been together for approximately seven

23        years. Santana stated that within a month of his arrest, Mellow told him that Officer Larios had

24        approached her at the Three Shastas Bar in Redding and started ta\king" to h~r. According to

25 . Santana; Mellow told him that she and Officer Larios had been exchanging texts for a month and

26        that Officer Larios wanted to take their relationship further, but that she had told Officer Larios

27        that she was still in love with Santana. Santana stated that in March or April of 2013, at

28
                                                      '                  .
          approximately 2: 15, a.m., he and Mellow were having sex at her residence when someone
                                                                   8
             Declaration of Scott Lunardi in Support of Defendants' Motion for Summary Judgment or in the Alternative Motion
         ·    .     ·                        · ·     ·                for Summary Adjudication (2: l 5-cv-02451-MCB-CMK)
           Case 2:15-cv-02451-JAM-DMC Document 42-5 Filed 10/07/19 Page 9 of 36

       1   · repeatedly drove by a~d was honking the car horn. Santana looked outside and saw a white car,
    2       possibly a Camry, take off down the street. Santana· said that he knew that Officer Larios had a
    3       white car. According to Santana, ·approximately 15-20 minutes after he observed the white car
    4       pass by, a person on a black, Harley Davidson motorcycle drove by the house honking the ·horn,
    5 · .and continued doing so until 6 a·.m. Santana
                              ~                     .
                                                      stated that the same motorcycle would pass by the
    6       residence for the next six months, honking its horn every time Santana was at Mellow's
    7       residence. Santana-stated that on one occasion, Mellow's 21-year old daughter was outside tpe
    8       residence when the motorcycle arrived, and Santana observed the rider wave at Mellow's
    9       daughter and Mellow' s daughter wave back as if they knew one another.
  10              17. · During the interview, Santana stated that in August 2014, at approximately 10 a.m.,
  11        he was at Mellow's residence, when a Sheriffs Deputy arrived and wanted to speak to her.
  12       · Santana heard the·deputy ask Mellow whether she knew Nathan Santana and inquire whether
  13        Mellow was ok. Mellow told the deputy that she was ok. Whfle the deputy was at the residence,
  14        the black Harley Davidson.moto.rcycle passed by the residence approximately four tirn:es.
  15        Santana heard the deputy ask Mellow if she knew who the person on the motorcycle was and
  16        Mellow responded that she did not know who it was . .Santana stated that he did not observe
                                                                                        .                         .
  17        Mellow calling the Sheriffs offi.ce to request service on the day that the deputy visited. With
  18       re~pect to the domestic violence incident that occurred on August3 l, 2014, Santana stated that he
  19       had arrived at Mellow's residence on the evening of August 30, 2014, spent the night, anc:l had
 20        sex during the morning of August 31, 2014. Later that day, Santru)a walked to his             car that was .
 .21       parked in front of Mellow's residence and discovered a greeting card in an envelope under the left
 22        side windshield wiper of his car...
 23               18.    During the September 23, 2014 interview with Santana, 'Santana.produced the
 24        greeting card and envelope that he claimed to have found on his car on August 31, 2014. I took
 25        photographs of the greeting card and envelope and returned them to Santana. True and correct
· 26 ·     copies of the photo~raphs that I took of t~e greeting card that Santana produced during his
 27        September 23, 2014 interview are attached to this declaration as Defendants' Exhibit 32. The
 28 . envelope of the greeting card contained in Defendants' Exhibit 32 was addressed to "Tawny~
                                                      9
            Declaration of Scott Lw1ardi in Support of Defendants' Motion for Summary Judgment or in the Alternative Motion·
                              . ··               .                   for Summary AdJudication· (2:15-cv-02451~MCE-CMK)
       Case 2:15-cv-02451-JAM-DMC Document 42-5 Filed 10/07/19 Page 10 of 36


  1     Rachelle" in handwriting. The greeting card contained the following writing, (hand writing
  2     denoted via 'italic font):
  3           Since I met you (December 6 2013) all I can think about is inaking you ill!QID'..
                                                1

              [underlined three ,times]~ I want to see your smile and hear your laughter. I want to
  4.          kiss away old hurts and hold you SO TIGHT until you know without a doubt that this
              is for real ... AND YOU KNOW IT IS!!
  5
              Aug. 31, 2014
  6           DEAREST TAWNYA, SINCE OUR FIRSTDATE (12/6/13), 1 HAVE NOT BEEN THE.
              SAME ... AND OUR WALK ACROSS THE BRIDGE AND KISS ON THE CHEEK
  7           SHORTLY AFTER YOUR INNOCENT TEXT "MARRY ME" HAS ME WANTING TO
              ASK YOU THE SAME THING. YOU MEAN THE WORLD TO ME AND THOUGH
  8           WE DO NOT SPEND ENOUGH _TIME TOGETHER THE TIMES ARE SPEC/ALTO
              ME.· I LOVE EVERYTHING ABOUT YOU, YOUR GIRLS, PARENTS, GMA, YOUR
  9           LAUGH, SMILE, VOJCE,.ANDJUSTLOVE YOU SO VERY MUCH!!!! PLEASE
              KNOW I WANT TO SPEND FOREVER WITH YOU AS US II I . '
 10
              I want to memorize the sound of your voice and the dreams of your heart. More than
 11           anything else, I want to make you happier than you've ever qeen before, JUST LIKE
              YOU WERE IN TAHOE and give you all the things that you [underlined three times]
.-12          truly deserve [underlined threr times]. WHICH JS THE WORLD [underlined three
              times] Ill I LOVE YOU FOR WHO YOU ARE TAWNYA RACHELLE AND WANT
 13           NOTHING MORE THAN TO UNITE AS ONE!! LOVE MEI I
 14           19.    During the Septezyiber 23, 2013 interview, Santana explained: that after he discovered
 15     .the card, he returned to Mellow's house and confronted Mellow about it. Santana denied
                     .                                                                            .
 16 · physically assaulting Mellow.. Santana claimed that he asked Mellow who wrote the card and
 17     when Melloyv would not {ell him, he threatened to break up with her. Mellow then told Santana
 18     that Officer Larios had left the gre~ting card. Santana stated that he immediately recognized
 19     Officer Larios's name from his pending marijuana criminal charges. During our in.terview of
 20     Santana, Santana produced a copy of the search warrant related to his marijuana cases, which was
 21     purportedly authored and signed by Offic~r Larios. Santana theh compared the writing in the
 22     affidavit to the writing in the greeting c~d and stated that he believed the writing looked.similar.
 23     Santana stated that he told Mellow that he could not believe she was having ·Sex with Offic~r
 24     Larios, the.main investigator in his case. Santana stated that he asked Mellow about the
                                     ,.
 25     motorcycle rider that had been driving past her residence and Mellow told him that the rider was
 26     Officer Larios. Santana stated that Mellow deni~d having gone to Lake Tahoe with Officer
 27     Larios and denied having sex with him. She stated that Officer Larios was weird, often followed
 28     her, and had left flowers on her car when she was at the gym. 'Mellow told Santana that she did
                                                        10·
         Declaration of Scott Lunardi in Support of Defendants' Motion for Summary Judgment or in the Alternative Motion
                                                 ·                for Summary AdJudication (2:15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-5 Filed 10/07/19 Page 11 of 36

 1    riot want anything to do with Officer Larios and denied having had a relationship with .him.
 2    Santana stated that he told Mellow that the greeting card left by Officer Larios was going to get
 3    him out of his case. Santana claimed that Mellow attempted to take the greeting card from him
 4    and ·a struggle over the card ensued. Santana kept the card and t~eaten~d to leave Mellow and
 5    Mellow threatened to call the police. Santana told Mellow that he was going to see his attorney
 6    and then left Mellow's resid~nce with the greeting card.
 7            20.   On September 25, 2014, SINTF Commander James provided me with a SINTF Daily
 8    Intelligence Memorandum (DIM) Number 13-22, dated September 18, 2013. A true and correct
 9    copy of the DIM Number 13-22 is attached to this declaration as Defendants' Exhibit 19. From ·
10    speaking to Commander James, I learned that SI;NTF used DIMs to collect tips regarding
11    narcotics activi,ties in the Shasta·County region, In this DIM, a reporting party named "Rachelle,"
12    whose phone number was (530) 945-4986. According to the DIM, the reporting party stated that
          '
13    she had information regarding large scale marijuana sales by Nate Santana at his residence. ·
14    Commander James further explained that the reporting party named "Rachelle" was Tawnya
15 · . Mellow and that "Rachelle" was Tawnya Mellow' s· middle name.
16            21. · I delive.red Officer Larios's SINTF phone that I received from Lieutenant Kyle Foster
17    to CHP's Computer Crimes Investigation Unit (CCIU) Investigator Peter· Phurchpean on or about
18    September 25 or 26, 2014, to extract all data· from Officer Larios's SINTF Phone. Before
19    handing Officer Larios's SINTF phone over to Investigator Phurchpean, I performed a cursory
20    review of the text messages stored on it at the time I received it by opening the text message
21    application and reviewing its contents. In my preliminary. review of the text message applicatiori
22    on Officer Larios's SINTF~assigned cell phone, I did not see any text messages sent to or
23    received from Tawnya Mel~ow'·s phone number (530) 945~4.986.
24            22.   On September 30, 2014, I.reviewed departmental policy contained in CHP's Highway
25    Patrol Manual (HPM), section 81.1, Vehicle Theft Control, Chapter 7, Informant Management
26    and Confidential Funds, 'entitled "Relationship of Officers· with Informants." This policy was
27    current CH.P policy between the operative dates of the administrative investigation into Larios,
28    September 1, 2013. through November 6, 2014, and beyond. This policy states in pertinent part:
                                  .                11
       Declaration of Scott Lunardi in Support of Defendants' Motion for Summary Judgment or in the Alternative Motion
                                          . ·                   for Summary Adjudication (2: l 5-cv-02451 ~MCE-CMK)
       Case 2:15-cv-02451-JAM-DMC Document 42-5 Filed 10/07/19 Page 12 of 36

   1           Relationships between officers and informants shall be completely ethical and
               professional in nature. Officers shall not fraternize with an informant in any way
   2           other than in an official capacity. When contacting informants., officers shall have
               another officer or member of an a_llied agency present. Officers shall not accept any
   3           gift or gratuities from an i11formant or engage in any business or financial dealings
               with an informant. ·
   4
   5     A true and correct copy of the CHP HPM, section 81.1 that I reviewed during the CHP 's

   6    administrative investigation of Officer Larios is attached to this declaration as Defendants'
  7     Exhibit 40.

   8           23.    On October 1~ 2014, ·on October 1, 2014, Investigator Hutsell and I interviewed

  9     SINTF Commander Les James at the SINTF office in Redding. The interview of James                     was
 10     digitafly recorded. During the.interview, Commander James stated that·SINTF was multi-agency

 11     narcotics task force and that he was the Comman~er of SlNTF. Officer ~arios was assigned to

 12     SINTF as an agent and Commander James was his immediate supervisor in SINTF. Officer

 13     Larios was removed from SINTF and reassigned to the CHP because of allegations of

 14     misconduct. Commander James explained the process for SINT:P agents establishing the
                            '                     .
 15     reliability of confidential informants. He explained that citizen· informants, i.e., informants who

 16     provide information without expectation of remuneration or 0th.er inducement ·apart from

 17     confidentiality, are deemed reliable but the information they provide must be verified. By

 18     contrast a criminal informant, is a person who provides infonnation in exchange for payment' or a ·

· 19    .reduction in charges in their own criminal case. To establish the reliability of a ci~izen informant,

20      SINTF agents need to identify the informant to_ the extent necessary to contact them in the future.

21 ·    A search warrant could not be prepared based on the information pro_vid~d by a citizen informant

22      who was not willing to verify their identification. SINTF agents ordinarily verified the identity of

23      an informant by searching the California Law Enforcement Telecommunication System (CLETS)

24      database or the PUBSAFE AS400 system, which is a Shasta County-wid~ database· for law

25      enforcement. SINTF did not retain infonnation about citizen informants, however, agents are

26      expected to be able to identify citize~ informants if requestep by the court.

27            24.     Commander James confirmed that SINTF adopted a written policy governing

28      confidential informant managem_ent and explained that under.SINTF's informant policy, agents
                                                      12
         Declaration of Scott Lunardi in Support of Defendants' Motion for Summary Judgment or in the Alternative Motion
          ·                                  .     .              for Summary Adjudication· (2:15-cv-02451-MCE-CMK)
          Case 2:15-cv-02451-JAM-DMC Document 42-5 Filed 10/07/19 Page 13 of 36

      1     are prohibited from meeting an informant in. person without another agent present. According to·
   2        Commander James, the SINTF informant policy also prohibited agents from having a relationship
   3        with an infonnant that is not professional in nature. Commander James informed me that the
   4        reason for prohibiting SINTF agents from having personal relationships with inform~ts is· that
   5        such a relation~hip could aff~ct the impartiality of the ·agent toward the informant. Commander ·
   6        James indicated that he interpreted this SINTF policy to prohibit romantic or intimate
   7        relationships between an Agent and informant, partic~larly if the rel~ted criminal ~atter was
   8        ongoing and not adjudicated. Commander James added th~t an agent having a romantic
   9        relationship with an infonnant after the conclusion of a criminal 6ase would be 9onceming as
  10        well.
  11                25.   Commander James stated that he became aware of the· possibility that Officer Larios
  12            a
            had non-professional relationship with one of his citizen informants when he received a call
  13       from Capta,in Anthony Bertain of Shasta County Sheriffs Office on September 2 or 3, 2014.
  14       James stated that he met with Captain Bertain and Deputy Nick Thompson on the same day he
  15.      received Captain Bertain's call. During the meeting, Deputy Thompson told James that he
 16        responded to a domestic violence call on August 31, 2014, at Tawnya Mellow' s residence and
 17        that the victim was Tawnya Mellow and the suspect was Mellow's boyfriend Nathan Santana.
 18        Commander Janies stated that _according to Deputy Thompson, the domestic violence .incident ·
 19        occurred after Santana found a greetin·g card 'that was allegeq.ly left by Officer Larios, and which ·
 20.       described a romantic relationship between Officer Larios and Mellow, including a trip Officer
 21        Larios took with Mellow to Tahoe. According to Commander James·, Deputy Thompson also
                                     '                              .
 22        stated that while he was responding to the August 31, 2014 domestic violence call, a person on a
 23        black Harley Davidson motorcycle with a face mask r.ode by the residence mu~tiple times.
 24        Deputy Thompson stated that be suspected that the rider of the motorcycle may have been Offic.er
 25        Larios.· Deputy Thompson stated that he had responded to a welfare check at Mellow' s residence
· 26 · a few-weeks before August 31, 2014, that Officer Larios had requested. During the welfare
 27        check, Nathan Santana told Deputy Thompson that he had observed a black Harley Davidson
 28 · motorcycle traveling in front ofMellow's residence while honking .the horn.
                                                     13             .
            Declaration of Scott Lunardi i~ Support of Defendants' Motion for Summary Jl!dg~ent or in the Alternative Motion
            .                                    ·                   for Summary AdJud1cat1on (2:15-cv-02451-MCE~CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-5 Filed 10/07/19 Page 14 of 36

 1           26.    Commander James stated that he also met with CHP Sergeant Greg Ziegler to brief
 2    him about the Officer Larios's alleged involvement in the August 31, 2014 domestic violence
 3 · incldent.at.Mellow's residen.ce after his meeting with Captain 1;3ertain and Deputy Nick
 4    Thompson.

 5           27 .. Commander James stated that after his meetin.g with CHP Sergeant Ziegler, he. met
 6    with Officer Larios a.t the SfNTF officer to discuss his involvement in the August 31, 2014 · .
 7    domestic violence incident at Mello"."'s residence. Commander James stated that during their
 8    discussion, Officer Larios admitted that he left a Hallmark-type greeting card with the intent that
 9    Santana would find it. Officer Larios stated that he knew that the relationship between S~tana
IO    and Mellow had a history of violence. According to Commander James, Officer Larios stated
11    that he thought that once Santana read the card that he woul~ believe that Mellow was in a
12    relationship with someone else and leave her alone. Officer Larios claimed that th~ contents of
13    the card, which expressed romantic love toward Mellow, was not true, and that it was aruse.
14    Officer Larios admitted that he went to Lake Tahoe with Mellow and that she w.as the
15 · confidential informant for the case involving.Nathan Santana. But Officer Larios denied that he
16    had had an intimate relationship .with Mellow. According to James, Officer Larios also admitted
17    that he was-the rider on the black motor~ycle described by Deputy Thompson. Officer Larios
18    further admitted that he had requested the welfare check on Mellow. According to Commander
                                                                                                       .     '
19    James, Officer Larios explained that he requested the· welfare check on Mell.ow because he had
                    •    •                •                                                        I




20    received a call from MeUow's daughter regarding an altercation between Santana and Mellow,
21    and that he requested a·welfare check to make sure that Santana had not followed· Mellow home
22    after their altercation.
23          28.    Commander James also confinned that he had observed Officer J.,arios with a black
24   · Harley Davidson motorcycle and wearing a face mask and a skull cap style helmet.
25          29. ·According to Commander James, Officer Larios claimed that he had known Mellow
26    for a year ot more before she became his confidential infonnant. Officer Larios also admitted
27    that he and Mellow texted each other but claimed that the texts were not intimate. Officer Larios
28    claimed that when he first contacted Mellow that he did not recognize her voice or the name that ·
                                                     14
       Declaration of Scott Lunardi in Support of Defendants Motion for Summary Judgment or in the Alternative Motion
                                                          j

                                                               for Summary Adjudication (2: l 5-cv-02451-MCE-CMK)
      Case 2:15-cv-02451-JAM-DMC Document 42-5 Filed 10/07/19 Page 15 of 36

.1     she provided. Officer Larios claimed that sometime after Santana's arrest, in December 2013 or
 2     January 2014, Mellow and Officer Larios saw each other in public and rekindled their past
 3     friendship. Officer Larios stated 'that he realized that Mellow WflS his confidential informant on
 4     .the Santana case shortly after they resumed their friendship.
 5           30.    During his October 1, 2014 interview, Commander James also discussed the impacts
 6     that the misconduct allegations against Officer Larios had on SINTF's investigations and .
 7     prosecutions a.rising from SINTF investigations. Specifically, Commander James stated that after
 8     the misconduct allegations against Officer Larios surfaced, the prosecution of Nathan Santana
 9     was dismissed by the Shasta County District Attorney's Office. Commander James also stated.
10.    that Officer Larios was the main investigator in a joint state and federal investfgation, ~d that .
11     Officer Larios had been involved in making undercover drug buys. As part of the investigation,
12     the Assistant United States Attorney (AUSA) had prepared a request for a federal wiretap
13     warrant. But once the allegations· against Officer Larios was removal from SINTF and the
14     suspicions that Officer Larios had an inappropriate relationship with a confidential informant
15     surfaced, the AUSA advised Commander James that he planned to insert a footnote describing the
16     allegations against Officer Larios into the affidavit supporting the federal wiretap application.
17     Commander James.told me that because he wa~ not comfortable in·agreeing,to thy AµSA's plan
18    . to .add a footnote describing the allegations against Officer Larios in the affidavit; they stopped
19     the applic;.ation. Commander James further stated that the Shasta County District Attorney's
20     Office declined to sign a search warrant made in connection. with this investigation because of the
21     allegations pending against Officer Larios.
22           3'1.   Commander James confirmed that Officer Larios was assigned a SINTF cell phone.
23     When asked about the cell phone used by Officer Larios for SINTF investi~ations, James stated
24     that Officer Larios should have used his assigned SINTF cell phorie to communicate with Tawnya
25     Mellow and that SINTF did not prov.ide o.ther P.hones to its agents for conducting business with
26     confidential informants. Commander James added that Officer Larios also had access to a phone
27     that was strictly for. him, to use for conducting undercover communications with a suspect in a .
28 · joint state and federal investigation.
                                                              15
        Declaration of Scott Lunardi in Support of Defendants.' Motion for Summary Judgment or in the Alternative Motion
                                                                  for Summary Adj,udication (2: 15-cv-0245 l~MCE-CMK)
      Case 2:15-cv-02451-JAM-DMC Document 42-5 Filed 10/07/19 Page 16 of 36


  1          32.         Commander James stated that pursuant to SINTF confidential informant management
  2    policy, Officer Larios should have notified him immediately upon realizing that Mellow was his
 3     confidential informant in the Santana case, yet Officer Larios failed to do so.
  4          33.         During my October 1, 2014 interview of SINTF Commander James he described his
                                 :
  5    knowledge of Tawnya Mellow's confidential informant status. Specifically, James stated that:
 6     (1) MeUow initially provided info to SINTF as a tip; (2)"Mellow's tip w~ documented on a fonn
 7     called a daily intelligence memorandum (DIM); which are ordinarily randomly assigned to
 8     Agents-SINTF Agents do not have any control over who is assigned to follow up on a particular
 9     DIM assignments to follow up or:i a .DIM; (3) it is.standard protocol for SINTF Agents to identify
10     themselves to the citizen informant when responding to a tip; (4) Officer Larios briefed him about
11     using Mellow as a confidential informant after making contact with her; (5) Larios told him that
12     Mellow was a victim of domestic violence and that her desire to leave her boyfriend had
13    . motivated her to provide report Santana's c~imina1 activities to SINTF; (6) Officer Larios told, .
14     Commander J1m:1es that he verified the domestic violence history between the informant and                  i



15     Santana on the AS400 system to establish her reliabiHty as ·an informant; (7) James authorized.
16     Officer Larios to use Mellow as a confidential infonnant; (8) at the time James authorized Office~
17     Larios to use Mellow a's a confi~ential informant, he was not told that .her name was Tawnya
18     Mellow.
19           34.. Commander Jam.est.old me that Officer Larios told him that he (Larios) 'did not
20     realize that he was already friends with Mellow before making her a confidential informant in the
21     Santana investigation.because the DIM only supplied Mellow's name as "Rachelle," not Tawnya,.
·22    the name by which Officer Larios knew Mellow.
23           35 .. Commander Ja.mes stated that Officer Larios's claim-·that he did not recognize.
24     Mellow until after Santana's arrest-did not make sense to him because: (1) Officer Larios relied
25     on foformation provided by Mellow 8.$ a confidential informant to.obtain a warrant to sear.ch
26     Nathan Santana's residence; (2) Officer Larios would have had to identify Mellow beyond her
27     first name and telephone number in order to rely       on Mellow as a source in support of an
                 .   .                                                                 .
28     application for a search warrant, and Larios would not have been able to do that based on his
                                                       16                .
        Declaration of Scott Lunardi in Support of Defendants' Motion for Summary Judgment or in.the Alternative Motton
                                                                 for Summary Adjudication (2:15-cv-02451-MCE-CMK)
      Case 2:15-cv-02451-JAM-DMC Document 42-5 Filed 10/07/19 Page 17 of 36

  1     claim that he only knew the informant as ' 1Rachelle," not Tawnya; (3) Officer Larios would have
  2     had to have fully verified Mellow's ·_identity because a judge could have required him to disclose
  3     the. identity of his informant, and Larios would not have been able to verify Mellow's identity
  4    based on Officer Larios's claim that he only knew the informant as "Rachelle," not Tawnya; and
  5    (4) contrary to Officer Larios's cl_aim that he did not know who Mellow was, Officer Larios told
  6    James that he verified Mellow's infonnation and history with Santana in the AS400 system,
                                                     "
.7     which he could not have done without knowing or discovering· her last name.
  8           36.    Commander James instructed me- on the use of the Shasta County law enforcement
  9    database, PUBSAFE AS400. Commander James demonstrated searches for ,incidents involving
                                      .                           .
10     Tawnya Rachelle Mellow, searches performed via variations on Mellow's name and her known .
11     cell phone number. Each of the searches resulted in a list of multiple- incidents corresponding
12 · with the n~e Tawnya Mellow: During this demons.tration, I als9 leamed that all inquiries into
13     the PUB SAFE' AS400 database are logged and maintained on the database and the· inquiries cat)
14     be audited by entering the user's.'name.
15 .          37,   Commander Jain es' s demonstration of the PUB SAFE AS400 system. showed that
16     between September 30, 2013, and October 16, 2013, Officer Larios made fifteen separate.
17     inquiries from the PUBSAFE AS400 database regarding Tawnya.Mellow, using Mellow's name
18     and aliases, including Tawnya, Scheidecker, Tawnya Rachelle Mellow, and Mellow's driver's
19     license number, which appeared to contradict Officer Lados's statement to James that he did not
20     r~cognize Mellow until after Santana was arrested because Mellow had used the name
·21    "Rachelle." .
22           38.    Commander James stated that SINTF agents often ~ominunicated with confidential
23     informants and share~ information such as .pictures of people or locations via text messaging.
24           39.    Commander James denied ever meeting 'Tawnya Mellow in person.
25           40.    On October 2, 2014, Investigator Hutsell and I interviewed Shasta Co~nty Sheriffs
         .                                                                                          .

26     Deputy Meghan Bliss, ID 205. During the interview, Deputy Bliss informed rpe that she had
27     responded to a domestic violence call with Deputy Nick Thompson on August 31, 2014.
28
                                                             17
        Declaration of Scott Lunardi in Support of Defendants' Motion for Summary Judgment or int e Alternative Motion
                            ·                          .         for Summary AdJudication (2: 15-cv-02451-MCE-CMK)
         Case 2:15-cv-02451-JAM-DMC Document 42-5 Filed 10/07/19 Page 18 of 36

     1            41.     On October 2, 2014, I met with Supervising Public Safety Dispatc~er Sherry Bartolo,

  2        of Shasta Area· Safety Communications Agency (SHASCOM). Bartolo showed me a·history of

  3        phone calls for service to Mellow's residence·address. Bartolo also provided closed incident

  4 . reports and audio rt1~ordings of Officer Larios calling SHASCOM to report incidents occurring at
  5        the address.

 6               42 . . On October 3, 2014, CCIU Investi'gator Phurchpean provided me with an(l)

 7         extraction report; and (2) the data extracted from Officer Larios's SINTF cell phone in an HTML
                                                  .                               '

 8         report forinat on a CD. A true and correct copy of the report explainfog how Investigator

 9 · Phurchpean completed the data extraction of Officer Larios's SINTF phone that Investigator

10         Phurchpean d.elivered to me is attached to this declaration as Defendants' Exhibit 38.
11               43.      On October 7, 2014, I met with CHP Officer Whitney Geraurd, of the CHP Fie,d

12         Support Section. ·Officer·Geraurd served as the CHP Statewide CalPhoto Coordinator. Through

13         my training and experience as a .CHP Officer, I have become familiar with the _CalPhoto database-

14        and its use by CHP officers. CalPhoto is a database of driver's license photographs and.personal

15        identifying information of California drivers and residents that is maintained by the California

16        Department of Motor Vehicles_. .CHP. officers have had direct access to CalPhoto for use in

17        investigations. The database also records and stores records of all database inquiries made ~y

18        account users, including CHP officers: Officer Geraurd provided me with a CalPhoto audit report

19        showing all of Officer Larios's CalPhoto inquiries regarding Tawnya Mellow made from

20        -September 20, through November 11, 2013. A true and correct copy of this audit report is
21        attached to this declaration as Defendants' Exhibit 41:

22               44. · Defendants' Exhibit 41 indicated that Officer Larios pulled Ca!Photo reports on

23        Tawnya Mellow on three separate occasions-twice on September 30, 2013, and once on October

24        9, 2013-all of which occurred before Nathan Santana's November 12, 2013 arrest. And because

25        Officer La.i'ios's CalPhoto inquiries regarding Mellow would have revealed Tawnya Mellow's full

26        name and physical identifying information, including her qriver's license portrait, and height, ·

27 . weight, and other phys_ically identifying features to Officer Larios at the time they were acqessed;

28        Officer Larios's statement to SINTF Commander James-that he had been friends with Mellow
                                                      18
           Declaration of Scott Lunardi in Support of Defendants' Motion for Summary Judgment or in the Alternative Motion
                          ·                                         for Summary AdJudication (2:15-cv-02451~MCE-CMK)
        Case 2:15-cv-02451-JAM-DMC Document 42-5 Filed 10/07/19 Page 19 of 36


   1      before she became an informant yet did not realize who Mellow was until after Santana's arrest in
   2     November 2013-appeared to be false.
   3            45.    On October 8, 2014; Mell Hutsell and I interviewed Redding Police Department
   4·    Investigator and SINTF Agent Kip Kinneavy. Agent Kinneavy stated that he worked in SINTF
   5     with Officer Larios for 2 Y:z years·and knew Officer Larios outside of work for ten years.
   6     Kinneavy confirmed that he was involved in the Santana inv~stigation but had minimal
   7     involvement in ~t. Kinneavy denied knowing Tawnya Mellow and denied recognizing her when I
   8     showed· him a pic.ture of Mellow. Agent Kinneavy confirmed that SINTF had a policy that
   9     required SINTF agents to bring ariother SINTF agent along when meeting a confidential
  10 . informant in person, and stated that he had accompanied Officer Larios during such meetings
 11      . before. Kinneavy confirmed that he· had observed Qfficer Larios confirming the identities of
 12     . suspects with confidential informants by either meeting with them in person or teX:ting them a .
 13      photo to verify. Kinneavy deni~d ~newing about a domestic violence incident. Kinneavy could
 14      not recall Officer Larios t~ing a trip to Lake Tahoe apart from training trips to the area.
 15             46.    On October 8, 2014,. Investigator Hutsell and I interviewed Shasta County Sheriff's
 16      Deputy and SINTF Agent Tom Moon. Moon stated that. he had been assigned to SINTF for two·
 17      years,. but had known Officer Larios for four years. Moon could not recall any details from the
 18      Santana investigation apart from. discovering gun safes full of marijuana. Moon denied having
 19      met Tawnya,Mellow or knowing who she was. Moon confirmed that SINTF had apolicy that
 20      required SINTF agents to bring another SINTF agent along when meeting a confidential
 21      informant ~n person. Moon could not recall ever meeting MeHow .. Moon stated that'he had seen
 22      Officer Larios text photographs to confidential informants to identify suspects in the past. After I
 23      showed Moon a picture of Mellow, Moon denied knowing Mellow or ever having met her.
 24            47.    On October 9, 2014, I met with Candie Sullivan, Systems Analyst of the City of
 25      R~dding. Ms. Sullivan confirmed that the PUBSAFE AS400 ~ystem was confidential and co~ld
. 26     only be accessed by officials who had credentials to access it.
 27            48.    Oh October 15, 2014, I reviewed and analyzed the data that had been extracted from

 28      ·officer Larios's SINTF phone arid provided to me on CD in the form of an HTML report by
                                                        19
          Declaration of Scott Lunardi in Support of Defendants' Motion for Summary Judgment or in the Alternative Motion
              ·      .                                             for Summary AdJudication (2:15-cv-02451-MCE-CMK)
         Case 2:15-cv-02451-JAM-DMC Document 42-5 Filed 10/07/19 Page 20 of 36

     1     Officer Phurchpean. I accessed the report by placing the CD in a computer drive, opening the file
   2 . folder entitled "C771 GzOne Commando" and then opening the file called "Report.html."· After
   3       clicking on the "Report.html" file, it opened in a web browser to a Dashboard Page. The·
   4       Dashboard Page of the Report c.ontains the emblem of the CHP CCIV and several fields including
   5       a Summary Field. By reviewing this Summary Field, I was able to determine that the extraction
   6       was performed on October 1, 2014, that the make and'model of the phone was a C771 Casio G'z
  7        One·'Commando, the examiner was Peter Phurchpean and that the.extraction was performed by
                                                                                   .                  .

  .8       CCIU in Sacramento, California. Under the "Contents" field of the report dashbo'ard, there was
  9        an option of reviewing the Call Log, Contacts, MMS Messages, SMS Messages, a Timeline, User
 10        Dictionary, Data Files, Activity Analytics, and Analytics Phones .. By opening the Tiineline field
 11        of the data extraction Report from the Dashboard Page, I was able to review the data extracted
 12       from OfficerLarios'·s SINTF phone depicted chronologically. The Timeline filed; Ol)ce opened
 13       displayed the latest date of phone aqtivity as September 26, 2014, _and the earliest date of activity
 14      . as January 21, 2013. From this information,-I deduced that the data extracted from Officer
                           .     .                                                                              .
· 15      Larios's SINTFphone contained activity from the Officer Larios's SINTF phone from Januru:y
 16       21, 2013, to September 26, 2014. Attached to this declaration as Defendants' Exhibit 42 is a true
 17       _and accurate depiction of excerpts of the data extraction HTML report of Officer Larios's SINTF
 18 ·     phone that I received from Investigator Phurchpean and reviewed as part of the IAS's .
 19       administr_ative investigation of Officer Larios. The_ portio·n of Exhibit 42 that accurately
20        demonstrates what I observed from the Dashboard Page of the HTML report containing the data
21        extraction of Officer Larios's SINTF phone is located on pages 1-3 of Defendants' Exhibit 42.
22        The portion of Exhibit 42 that accurately demonstrates the dates of the first and last entries of
23        Timeline page of the HTML report containing the data extraction of Officer Larios's SINTF
24        phone is located on pages 4-5 of Defendants' Exhibit 42. All identifying information has been
25        redacted.from these entries to protect the identities of the informants. However, a disc containing
26        the full HTML extraction, without redactions, is being lodged with the Court ..
27             · 49.   By reviewing the Call Log field in the Dashboard Page of the data-extraction of
28        Officer Larios's SINTF phone, page 2 of Defendants' Exhibit 42, I observed that there were 500
                                            .          20"
           Declaration of Scott Lunardi in Support of Defendants' Motion for Summary Judgment or in the Alternative Motion
                                            .                       for Summary Adjudication (2:15-cv-02451-MCB-CMK)
                                                                                           -- - - - - - ~ - - - - - - - - - - - - - - - - - - - - - - - 1
                                                                                                                                                         I



       Case 2:15-cv-02451-JAM-DMC Document 42-5 Filed 10/07/19 Page 21 of 36                                                                            II
  1     phone calls logged on the SINTF phone. By reviewing the MMS Message and SMS Message
  2     fields in the Dashboard Page of the data extraction of Officer Larios's SINTF phone, page 3 of
  3     Defendants' Exhibit 42, I observed that there were 8,681 text messages stored on the SINTF
  4     phone. During my examination of the data extraction via th~ HTML repo.rt, I reviewed some of
  5·    the text messages contained on the phone and, based on my experience and training as a CHP
                         .                  .   .
  6     officer they appeared to .be related to a criminal investigation.
  7           50. · During my review of the data extraction of Office.r Larios's SINTF phone, I
  8     performed a search for.calls and text messages between Officer Larios's SINTF phone and
  9     Tawnya Mellow's· known phone number obtained from the DIM in Defendants' Exhibit 19. In
 10     order to determine whether there were any phone calls and text messages between Officer .
 11     Larios's SINTF phone and Tawnya Mellow's phone number, I first opened the Analytics Phones
 12     Field by clicking on it. On~e the·A~alytics Phones page opened, (pressed "control F" to open a
                                                     ..
 13     search field on the web browser. In the search field, I entered Tawnya Mellow's phone number
 14     without dashes, "5309454986." Once I entered, Mellow's phone- number in the search field, the
 15     browse!'. inqicated one match. The match displayed a field of information corresponding with
 16     Tawnya Mellow's phone number 5309454986," including calls logged, and MMS and SMS
· 17    messages sent and received. My examination.of the field corresponding with Tawnya Mellow's
 18     phone number. indicated 011:ly one outgoing call that lasted 31 seconds. There was no record of
 19     · any MMS messages or SMS messages being exchanged between Officer Larios's SINTF phone
· 20    and Tawnya Mell owls phone number. The portion of Exhibit 4i that accurately demonstrates the
 21     search results I observed when s_earching the Analytics Phones page of the Data Extraction of
 22     Officer Larios·'s SINTF phone for phone activity between Officer Larios's SINTF phone and
 23     Tawnya Mellow's phone number is located on page 6 of Defendants' Exhibit 42.
 24           51.    To verify the accuracy ofmy search, I also performed.searches ofMellow's number
 25     in the MMS Messages Field and SMS Message Field pages using the "control F" browser search
 26     method described in the preceding paragraph. Those searches also revealed no record of any text
 27     .messages sent to or received from Tawnya Mellow's phone number. I also perfo.rmed a search in
 28     the Call Log page. My search of the Call Log page revealed one _outgoing call from Officer
                                                      21
         Declaration of Scott Lunardi in Support of Defendants' Motion for Summary Judgment or in the Alternative Motion
                                                                  for Summary Adjudication (2:15-cv-02451-MCE-CMK)
      Case 2:15-cv-02451-JAM-DMC Document 42-5 Filed 10/07/19 Page 22 of 36

  1     Larios's SINTF phone to Tawnya Mellow's phone number that took place on August 14, 2014,
  2     and lasted 31 seconds.
  3           52.    During my review of the data extraction of Officer Larios's SINTF phone, I also
 4     performed a search for calls and text messages between OfficerLarios's 8INTF phone and
  5     Officer Larios's personal cell phone number that I had obtained through the Redding Area office
 6     to determine whether Officer Larios used his personal cell phone to conduct or store SINTF work.
 7     In order to determine whether t~ere were any phone calls and text.messages between Officer
 8     Larios's SINTF phone and Officer Larios's person~l cell phone number, I first open~d the
 9     Analytics Phones Field by clicking on it. In the search field, I entered Officer Larios' s personal
10     cell phone 114mber without dashes, '''53092276063 /' Once I entered Officer Larios's personal cell
1l     phone number in the search field, the browser indicated one match. The match displayed a fiel.d
.12    of information corresponding with Officer Larios's personal phone number "53092276063,"
13     including calls logged, and MMS·and SMS messages sent and received. My examination of the
14     field corresponding with Officer Larios's personal phone number indic8:,ted only three outgoing
15     calls, lasting a total of one minute arid 9 seconds;· 109 sent and received SMS messages, and 1
16     sent MMS message. The portion of Exhibit 42 that accurately demonstrates the search results I
17     observed when searching the Analytics Phones page of the Data.Extraction of Officer Larios's
18     SINTF phone for phone activity between Officer Larios's· SINTF phone and Officer Larios's
19     personal cell phone number is located on page 7 of Defendants' ·Exhibit 42.
20            53.   After confirming that Officer Larios's SINTF phone both s~nt arid received text.
21     messages to and from Officer Larios's personal cell phone number, I opened the SMS Messages
22     Field page by clicking on it.. After the· SM~ Messages page opened in the browser, I pressed
23     "control P' to open a search field on the web browser. In the search field, I .entered Officer
24     Larios's personal cell phone number without dashes, "53092276063." Once I entered Officer
25     Larios' s personal cell phone number in the search field, the browser indicated more than one
26     hundred matches. I reviewed each of the fiel~s corresponding with Officer Larios's personal cell
27     phone number. My review of these fields indicates that Officer Larios's SINTF cell phone
28     received multiple text messages from Officer Larios's personal cell phone number. The contents
                                                     22
        Declaration of Scott Lunardi in Support of Defendants' Motion for Summary Judgment or in the Alternative Motion
                                                                 for Summary Adjudication (2: 15-cv-02451-MCE-CMK)
       Case 2:15-cv-02451-JAM-DMC Document 42-5 Filed 10/07/19 Page 23 of 36

  1      of these messages varied but mostly consisted of texts containing what ~ppeared t~ be addresses,
  2      phone numbers, names, and license plate numbers; information that, based on my experience and.
  3      training as a CHP officer they appeared to be related to a criminai investigation. Based on my
  4      review of these messages I suspected that Officer Larios was using his personal cell phone to
  5      conduct work.
  6            54:    The.absence of text messages between Officer Larios.'s SINTF phone and Tawnya
  7      Mellow's phone number combined ~ith the presence of multiple text messages between.Officer
  8      Larios's SINTF phone and Officer Larios's p~rsonal cell phone indicated to me that Officer
  9·     Larios used his personal cell phone to conduct work, and likely used it to exchange text messages ·
 10      with confidential infonnant Tawnya Mellow given that·O) Tawnya Mellow and Na.than Santana
                                                                                                     .           .
1r       stated in.their witness interviews that Mellow texted Officer Larios multiple times; (2) multiple
12      "Yitnesses stated that Officer Larios communicated with his informants by text; (3) the greeting
13      card.that Officer Larios left at Mellow's residence referenceq.receiving a text from Mellow; and
14      (4) Officer Larios's. Statement of Probable Cause indicated that he had conversed with Mellow.
15 · and showed her a picture 9f Santana and a Google earth image of Santana's residence, yet based
16      on my interviews· with multiple witnesses~ including Mellow, and SINTF agents Kinneavy and
17      Moon, and review of SINTF confidential informant management policy, Larios likely never met
18      Mellow in .person until after the search warrant was served and S.antana was arrested on
19      November 12, 2013.
20             55.   On October 2i, 2014, Investigator Hutsell and I met with Assistant United States
21      Attorney (AUSA) Michael McCoy at his office in Sacramento. AUSA 'McCoy stated that
22      between May and September of 2014, .Officer Larios participated in·ajoint federal state
23      investigation of a drug trafficking organization. AUSA McCoy stated-that Officer Larios's role in
24      the investigation included "making' undercover drug buys, conducting recorded conversations arid
.25     communicating by text messages with targets of the investigation. AUSA McCoy stated that
26      Officer Larios's removal from SINTF as a result of the CHP's internal investigation negatively
27      .impacted the joint state and federal DTO investigation because they would have to· identify
28      another undercover agent to keep the investigation going. AUSA McCoy further stated that he
                                                        23
         Declaration of Scott ~unar<U in Support of Defendants' Motion for Summary Judgment or in the Alternative Motion
            .             .. ·                                    for Summary Adjudication (2: 15-cv-02451-MCE-CMK)
       Case 2:15-cv-02451-JAM-DMC Document 42-5 Filed 10/07/19 Page 24 of 36


   1    had been processing a Federal T~IILWire Application for the DTO investigation when he was
   2    notified of the alleged misconduct involving Officer Larios, and that although the _alleged
   3    mi'sconduct was not related to the federal investigation, he cancelled the application for federal   a
   4    wiretap ·warrant instead of disclosing the allegations of misconduct pending against Officer Larios
   5    ·in the supporting affidavit. AUSA McCoy's interview corroborated the information I viewed in
   6 · the emails I reviewed in the beginning of the· inve~tigation cont?-ined in Defendants' Exhibit 35
   7    and the interview respo11ses that SINTF Commander Les James provided when I inquired about
   8    the effect that the allegations of Officer Larios's misconduct had on SINTF investigations.
   9           56.    On Oe:tober 22, 2014, SINTF Commander James provided voice call records from
 10     Verizon   for Officer Larios'-s SINTF phone from July 2013 to September 2°014.              Based on my
 11     review of these records, they appeared to register phone calls between Officer Larios's SINTF
. 12    phone and Tawnya Mellow's·phone between September 2013.and August 2014, desphe the fact
 13 · that Sru;itana was arrested in December 2013: The voice call records did not inchide information
 14     about the text messages sent or received from Officer Larios's SINTF phone. A true and correct
 15     copy of these records are attached. to this declaration as Defendants' Exhibit 36.
 16            57.    On October 22, 2014, I. called Tawnya Mellow to arrange a follow;_up interview.
 17     Mellow stated that she was not comfortable speaking with me and- hung up .
. 18           58.    On October 28, 2014, ~ received transcripts from a Septei:nber 17, 2014 court ~earing
 19     from the Shasta County. Superior Court. This transcript transcribed court proceedings that
 20     occurred on September 17, 2014, in the Shasta County Superior Court, in The People of the State ·
 21     of California   v. Robin Carl Rudolph and Nathan John Sa,ntana, Cas~ Number l 3F7922.                 The
 22     tr~script corroborated Shasta County Deputy D.A. Laura Smith's statement to me that on or
 23     about September 17, 2014, the Shasta County D.A.'s Office dismi_ssed the felony case ~gainst
 24     Nathan Santana and Robin Rudolph that was brought after o.fficer Larios executed a.search ·
 25     warrant on Santana's residence. A true and correct copy of the.reporter's tr~script that I
 26     received from the Shasta County Superior Court is attached to this declaration as Defendants'
 27     Exhibit 43.
 28
                                                               24
         Declaration of Scott Lunardi in Support of Defendants.' Motion.for Summary J~dg~ent or in the Alternative Motion
                                    . .
                                              .                    for Summary AdJud1catton (2:
                                                                                             . 15-cv-02451-MCE-CMK)
       Case 2:15-cv-02451-JAM-DMC Document 42-5 Filed 10/07/19 Page 25 of 36
                                                            .                                                      .
               59.     Based on the investigation conducted between September 10, 2014 and October 30,

  2     2014, and my review of applicable CHP and SINTF polices and professional standards, I

  3     suspected that (?fficer Larios fostered an inappropriate, personal relationship with his confidential .

  4     informant Tawnya Mellow in violation of CHP policy and professional standards.

  5            60.   'First, the witness statements from SINTF Commander Les James, Mellow, and

  6     Nathan Santana, and documents, including Commander J~es's email correspondence, the

  7     August 31, 2014 Shasta County Sheriffs Office· investigation report, and the greeting card that

  8     ·Nathan Santana produced, indicated that on· or about August 31, 2014, Officer Lario& placed a

  9     _greeting ca~d addressed to Mellow oh the windshield of a car parked at'Mellow's residence. In

· 10    the greeting card, Officer Larios handwrote multiple messages expressing romantic interest in

 11     Mellow, including:. (1) "I love everything about you ... ;" (2) "Just love you S? much!!!;" (3)

 12     "Please know I wantto spend forever with you as us !I!;" (4) "I want to make you happier than

 13     you've ever been before, just like you were in Tahoe ... "; (5) "I love yoµ for who you are Tawnya·

14      Rachelle and want nothing more than to unite as one!!;" (6) "Love Me! I;" and (7) discussing "our

15      walk across the bridge and kiss on the cheek shortly after your ,innocent text 4'Marry Me' ... t

16      and described having a first date with Mellow on December 6, 2013, having kissed, exchanged a

17      text proposing marriage,· and taking a trip to Lake Tahoe together. The same sources, further

18      indicated that Mellow's boyfriend, Nathan SaQ.tana, discovered the greetfng card that Larios left

19      at the residence and allegedly assaulted Mellow until she reveal~d that Officer Larios authored

20      the card. These facts alone indicated that there Officer Larios had an ipti~ate, physical

21      relationship with Mellow between December 2013 and August 2014.

22          · 61. · Secohd, the witness statements of Santana, Mellow and Co.mmander James, and

23      documents, including Commander James's email correspondence; the SINTF Investigative

24      Report and Statement of Probable Cause from the Santana investigation, and the September 18,

25      2013 SINTF Daily Intelligence Memorandum (DIM), ind~cated that Tawnya Mellow served as

26      Officer Larios's confidential informant in an investigation into Nathan Santana, that Mellow

27      provided Officer Larios with information that enabled Officer Larios a search warrant to search

28      Santana's residence, recover approximately 158 pounds of marijuana and ultimately' arrest·
                                                      25
         Declart)tion of Scott Lunardl in Support of Defendants' Motion for Summary Judgment or in the Alternative Motion
                                                                   for Summary Adjudication (2:15-cv-02451-MCE-CMK)
         Case 2:15-cv-02451-JAM-DMC Document 42-5 Filed 10/07/19 Page 26 of 36

     1    Santana for possession of marijuana for sale and conspiracy. In addition, Shasta County Deputy
 2        D.A. Laura Smith indicated that the criminal prosecution of Nathan Santana, which arose from
 3        Larios' s SINTF investigation of Santana, was still pending until September 17, 2014, when the
 4        D.A. 's office stipulated to dismiss the case for lack of evidence and because Larios and Mellow
 5        were compromised.as a witnesses.
 6               62.    Third, the witness statements of Santana and Mellow indicate~ that Officer Larios
 ·7       had expressed romantic interest in Mellow between December 2013 and August 2014. In fact,
 8        the witness statements of Santaria, Commander James, and the August ~ 1, 2014 Shasta County
 9        Sheriffs Office crime report, taken together, indicated that Officer Larios attempted to disrupt
10        Santana and Mellow's relationship by continuously riding his motorcycle outside of her residence
11        and honking his horn repeatedly on occasions when Santana was present at Mellow's residence,
12        thus possibly indicating to me that Officer Larios was jeaJous of Santana. Specifically, Santana
13       . stated that on multiple·occasions while visiting Mellow, a black Harley.Davidson whose rider
14        wore a ~kullcap helmet and a facemaskdrove by Mellow's residence multiple times.honking its
15        horn. Commander James also confirmed that Officer Larios drove by Mellow's residen,ce on his
16        motorcycle after he had requested that local law enforcem~nt perform a welfare check at Mellow'
17        residence, and that he had observed_ Officer Larios riding a blac~ Harley Davidson motorcycle
18        with a skullcap helmet. Moreover, that Officer Larios was observed driving and honking his horn
19        in front ofMellow's residence was corroborated by Sheriff's Deputy Nick Thompson's narrative
20        contained in the_August 31, 2014 Shasta County Sheriff's Office crime report and in Thompson's
21        statements during .a -meeting with Commander James about the August 31, 2014 domestic
22        violence incident in which he stated that he 6bserved a black Harley Davidson driven back and
23        forth at Mellow' s residence while honking the horn during a welfi.1.re check he conducted in
24        August 2014.
25              63.    Fourth, the witness statements of Mellow and Commander James further bolstered the
26        suspicion that Officer Larios had a romantic and possibly physically intimate relationship with
27        Tawnya Mellow whlle the criminal case she assisted with was ~till pending in court. Specifically,
28       . their statements established that Officer Larios and Mellow took an overnight trip to-S9uth Lake
                                                            26
           Declaration of Scott Lunardi in Support of Defendants' Motion for Summary Judgment or in the Alternative Motion
            .                                   · ·                 for Summary Adjudication (2: 15-cv-02451-MCE~cMK)
       Case 2:15-cv-02451-JAM-DMC Document 42-5 Filed 10/07/19 Page 27 of 36

   1     Tahoe together ih spring or summer of 2014, and sh8:fed the same.hotel room and bed during that
  2      trip.

   3                 64.   .Fifth, Commander James's email corresponde1:1ce, witness statement, and my review
  4      of Offieer Larios's searches made on the PUB SAFE AS400 datapase and the DMV's CalPhoto
  .S     database indicated that Officer Larios falsely told Commander James that he had been friends
                                        .                                                        .

  6-     with Mellow years before she served as his confidential informant, yet did not realize who she
  7      was until December 2013, following Santana's arrest because Mellow had lJSed the name
  8     ."Rachelle" when initially reporting Nathan Santana to SINTF because Officer Larios's
  9 · PUB SAFE AS400 and CalPhoto searches showed that h~ between September 20, 2013 and
 10     November 11, 2013, he had ~cces·sed information that not only revealed Tawnya Mellow's full
 11     name, including the· name.Rachelle, but also provided information about her physical appearance
 12     and her portrait photo more than one month before Sant~a.was arrested.
 13                  65.   I further suspected that Officer Larios communicated with confidential informant
 14     · Tawnya Mellow via text message, and that he likely used his personal cell phone to not.only
 15     conduct work but to exchange text messages with Meliow, and therefore likely contained
· 16    evidence of the nature of Officer Larios's apd Tawnya Mellow's relationship.
 17                  66.   First, the witness statements of Tawnya Mellow, Nathan Santana, and Les James,
                 .                          .
 18     informed me that Officer Larios communicated with informants via text message, Officer Larios
 _19    and Tawnya Mellow exchanged
                                 .
                                    t_ext messages regarding
                                                          :,•
                                                             the Santana investigation and continued
 20     exchanging text messages after Santana was m:ested, and that SINTF issued Officer Larios a cell
 21     phone for the express purpose of conducting SINTF business such as communicating with
 22     confidential informants. But, my revi~w of Officer Larios's SINTF phone revealed no text
 23     messages to or from Tawnya Mellow's phone number, and my review of the data extracted from
 24     Officer Larios's SINTF phone indicated that Officer Larios's SINTF phone c.ontained·no text
 25     messages between Tawnya MeUow's phqne number
                                                 .
                                                     and Larios's SINTF phone and only.one                         .

 26     outgoing phone call lasting approximately 31 seconds for the time period between January 21,
 27.    2013, and September 26, 2014. These facts combined indicated to me that Officer Larios likely
 28     used his personal cell phone to communicate with Mellow.
                                                      27
         Declaration of Scott Lunardi in Support of Defendants' Motion for Summary Judgment or in the Alternative Motion
            ·                                                     for Summary AdJudication (2:15-cv-02451-MCE-CMK)
       Case 2:15-cv-02451-JAM-DMC Document 42-5 Filed 10/07/19 Page 28 of 36

   1               67.    Second, the data extracted from Officer Larios's SINTF phone, which (1) displayed
   2     that more than 100 text mes~ages were exchanged between Officer Larios' s SINTF phone and
   3     Officyr Larios's personal cell phone number; and (2) consisted messages relaying license plate
   4     numbers, name.s, and addresses, indicated to·me that Officer Larios was using his personal cell -
   5     phone to conduct and store SINTF work and to transmit it to his SINTF phone.
   6               68.    Third, the greeting card that Santana produced during-his .September 23, 2014
   7     interview and Officer Larios's admission to Commander James that he placed it on a car outside
   8     Tawnya Mellow's residence on August 31, 2014, indicated to me that Tawnya Mellow sent
   9     Officer Larios a text that stated '.~Marry Me," yet no such correspondipg text was discovered on ·
 10      Officer Larios's SINTF phone.
 11                69.   Fourth, the Statement of Probable Cause from SINTF's investigative file from the
 12      Nathan Santana investigation, indicated that Officer Larios atteste_d that he conversed with
 13      Ta~ya Mellow and confinned Nathan Santana's identity and reside°:ce address by showing
 14      Mellow a tnug shot of Nate Santana and a Google earth image of Santana's residence. Yet the
         .                                                                           .                     .
 15      witness statements of Commander James, Mellow, and SINTF Agents Tom Moon and Kip
 16      Kinneavy, indicated that Officer Larios and Mellow never met in person before Santana's
 17      November 12, 2013 arrest, and therefore, Officer Larios likely texted Mellow Santana's mugshot
 1.8     and the Google earth image of Santana's residence in order to have submitted a ti:uthful affidavit
 19      of probable cause.
· 20              70.     In addition, on November 6, 2014, Officer Larios·'s told me that he. had SINTF work
 21     .product on his personal cell phone.
 22               71.    As the ad_ministrativ·e i~vestigation of Officer Larios progressed from September 8
 23      through October 30; 2014, I developeq a suspicion that Officer Larios may attempt to destroy_any
 24      evidence of his relationship with Tawnya Mellow, including- evidence on his personal cell phone
 25     for multiple reasons. First, CAHP district representative Mike Cantrall appeared at Tawnya
 26     Mellow's Septembvr 23, 2014 interview despite the fact that he had not been invited to the
 27      interview by me or Investigator Hutsell. Because Tawnya Mellow was the only other person.
 28     aware of this interview to my knowledge, I suspected that Officer Larios ~anged to have Mike
                           .                           28
             Declaration of Scott Lunardi in Support of Defendants' Motion for Summary Judgment or in the Alternative Motion
                                        ·                             for Summary Adjudication (2:~5-cv-02451-MCE-CMK)
       Case 2:15-cv-02451-JAM-DMC Document 42-5 Filed 10/07/19 Page 29 of 36

  1     Cantrall appear with Mellow to obtain information about the administrative investigation.
·2 . Second, when I attempted to schedule a follow-up interview with Tawnya Mellow, she declined
 3      to speak with me and ended the conversation. Third, my interviews with Les James and
 4·     examination of Officer Larios's use of the PUBSAFE AS400 database to look up Tawnya
 5      Mellow using vari~us different names indicated to me that Officer Larios fal,.sely told SINTF
 6.     Commander Les James that he did .not know who Tawnya Mellow was because she used a
 7      different name "Rachelle" to report Nathan Santana's involvement in marljuana sales to'SINTF.
 8      These facts combined indicated to me that Officer Larios was wiliing to commit dishonest acts in
 9      order to obscure the nature of his relationship with Tawnya Mellow and obstruct the
10      administrative investigation. For these reasons, I believed, and my supervisors Helena Williams
11      and Robert Jones agreed that it was imperative t.o obtain and P.reserve Offic~r Larios's text
12 . messages with informant Tawnya Mellow as expeditiously as possihle.
13            72.    On October 31, 2014, the CHP directed me to obtain and examine Officer Larios's
14      personal cellular telephone pursuant to CHP General Order 100.95, On-Duty Use of Cellular
15      Telephones and Personal Electronic/Entertainment Devices, based on the suspicion that: (I)
16      Officer Larios had engaged in·an intimate relationship with confidential informant Tawny~
17·     Mellow; and (2) evidence of text communications between Officer Larios and Mellow, which
1.8.    would substantiate the suspected illicit relationship between Officer Larios and Mellow, were
19      located on Officer Larios's personal cell phone.
20.           73.    In order to avoid examining data that was irrelevant to the subject of the investigation
21      and mitigate the
                     .
                         likelihood of examining personal
                                                      .
                                                          data,
                                                             .
                                                                IAS directed the CHP Computer Crimes
                                         .                 .
22      Investigation Unit, whose inve~tigators were assigned to perform the data extraction of Officer .
23      Larios's personal cell phone, to provide only call logs and text m~ssages (MMS and SMS), sent
24      and re~eived, from Septe~ber 1, 2013, to November 5, 2014, from the data extraction for the·
25      following phone numbers: (1) (530) 945-4986, informant Tawnya Mellow's phone number; (2)
26      (530) 510-1356, Commander Les James's SINTF phone; (3) (530) 510'-7635, Agent Kinneavy's
27      SINTF cell phone; (4) (530) 510-7634, Agent Tom Moon's SINTF cell phone; and (5) (530) 510-
28      7642, Officer Larios's SINTF phone. I learned Commander James's cell phone number, and the
                                                      29 .
         Declaration of Scott Lunardi in Support ofDefendan.ts' Motion for Summary Judgment or in the Alternative Motion
                                                                  for Summary Adjudication (2:15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-5 Filed 10/07/19 Page 30 of 36

 1     SINTF phone numbers ·assigned to Agents Kinneavy, Moon, and Officer Larios from Commander
 2     James. I learned Tawnya Mellow's phone number from the DIM that was com·pleted on or
 3     around September 18·, 2013. I provided this information to my supervisor, Lieutenant Helena
 4     Williams. A true and correct copy of the memorandum instructing CCIU on the .scope of the
 5     Personal Cell Phone search which was prepared by then-Lieutenant Helena Williams fs attached
 6     to this declaration as Defendants' Exhibit 25.
 7           74.   On November 6, 20.14, Investigator Kevin Domby and I met Officer Larios at the
 8     Redding CHP office and instructed him to provide his personal cell phone corresponding with
 9     phone number ($30) 227-6063 for examination of departmental work product. Also present at the
10     meeting were CHP Lieutenant Kyle Foster and California Association of Highway Patrolmen
11     Representative Jeff Tempest. During the meeting, I handed Officer Larios a memorandum
12     directing Officer Larios to provide his telephone ai:d passcodes associated with telephone number
13     (530) 227-6063 pursuant to CHP General Order 100.95, On-Duty Use of Cellular Telephones· and
14     Personal ElectronJc!Entertainment Devices. A true and correct copy of the Memorandum that I
15     gave to Officer Larios.on ~ovember 6, 2014, is attached to this d~claration as Exhibit 22.
16           75. After receiving Officer Larios's cell phone from him on November 6, 2014, I
17     delivered.it to CCIU Investigator Curtis Ouray and we proceeded to a secure location in Redding,
18     California, to conduct the data extraction. Between when I receiv_ed Officer Larios' s personal cell
19    phone from OfficerLarios and when I gave it to Officer Duray, I did not open it or examine its
20    contents. A true and correct copy of a.Property Receipt Report documenting the chain of custody
21    with respect to Officer Larios's cell phone is attached as Defendants' Exhibit 24.
22          76.    DuriQg the inspecti~·~ of Officer Larios's cell phone, Investigator Duray's equipment
23     failed to perform the extraction as planned. Accordingly, I assisted Investigator Duray in
24    examining the text messages contained in. a text message thread betwee~ Officer Larios's
                                                                                .                             .
25    pers~nal phone and Tawnya Meilow's phone ~umber. Tawnya Mellow's cont~ct had-already
26    . been open~d, so Investigator Domby and I scrolled through the text messages and took digital
27    photos and video of the process. During this manual inspection, we did not access any other part·
28    of Officer Larios' s personal cell· phone.
                                                          · 30
       Declaration of Scott Lunardi in Support of Defendants' Motion for Summary Judgment or in the Alternative Motion
                                                                for Summary Adjudication (2:15-cv-02451-MCE-CMK).
          Case 2:15-cv-02451-JAM-DMC Document 42-5 Filed 10/07/19 Page 31 of 36

.,
      1            77.   Because of the significant volume of text messages bet~een Officer Larios's personal
      2     phone and Mellow's phone number, Officer Duray used another method to image Officer
      3     Larios's personal pho~e so that he could perform the data extraction prescribed by the IAS memo
      4     in Defendants' Exhibit 26 at.a later time. After Investigator Duray performed this procedure, he
      5     retum~d Officer Larios's phone to me. Once I received Officer Larios's phone back from
      6     Investigator Duray, I transported it back to the Redding Area Office at approximately 6:00 p.m.
      7     During the period of time in which I received Officer Larios's phone back from Investigator
     .8     Duray, and the time I returned Officer.Larios's·cell phone to him, I did not access any data on
      9     Officer Larios's cell phone.
     10           78.    At the til!le of the November 6, 2014 meeting in which Officer Larios was directed to
     11    produce his personal cell phone· for inspection, he was suspected only of committing
     12    administrative violations of CHP policy and professional standards, which, if proven, could have
     13    res1:1lted in disciplinary action .. Based on my experience as an IAS Investigator and Analyst and
     14    my familiarity with the discipliriary process in the CHP at the time, the most extreme sanction
                    .                         .                          .
     15    Officer Larios faced was dismissal. I did not suspect him of committing a crime, nor was the
                                                                                                                   '
     16    administrative investigation that I performed through November 6, 2014,, aimed at determining
     17    whether Officer Larios committed a crime.
     18           79.    On or .about November 13, 201 ~' after CCIU Investigator Du.ray completed his data
     19    extraction of Officer Larios' s cell phone, he delivered a DVD containing the data extracted from
     2Q    Officer Larios' s personal ·cell phone in the form of an HTML report that could be accessed
     21    through a web browser.
     22           80.    On or about November 13, 2014, I commenced reviewing and analyzing the data
     23    extracted from Officer Larios's personal cell phone by opening the HTML report thE).t Investigator
 ·24       Duray provided me. My review of the text messages between Officer Larios's cell phone and.
     25    Tawnya Me11ow's phone number appeared to confirm that, as suspected, Officer Larios·: (1)
     26    pursued and engaged in· an inappropriate, romantic relationship with CI Tawnya Mellow while
     27    the prosecution against Nathan Santana, the target ofMellow's assistance, was still pending in·
     28
                                                                  31
           . Declaration of Scott Lunardi in Supp9rt of Defendants' Motion for Summary Judgment or in the Alternative Motion
                      ·                    .                          for Summary AdJudication (2: 15-cv-024.S 1-MCE-CM~)
       Case 2:15-cv-02451-JAM-DMC Document 42-5 Filed 10/07/19 Page 32 of 36

   1     court; and (2) lied about his relationship with Mell.ow to his superiors, including SINTF
   2     Commander Les James.
   3           81.    My review of the text
                                         .
                                            messages between
                                                          .
                                                             Officer·Larios's cell phone and Tawnya
   4    Mellow's phone number also appeared to indicate that: ·(1) on three occasions Officer Larios
   5     made false reports to. SHf\SCOM between July 18,. 2014 and August 10, 2014; (2) on three
                           '                                                    '
   6 · occasions Officer Larios text messaged images -of SHASCOM ·closed incident reports to Tawnya
   7    ·Mellow's phone number; and (3)° that Officer Larios texted Tawnya Mellow images of him in
   8    uniform, and undercov~r, and other information that revealed operational details of ongoing
   9    underc.over operations such as the approximate dates and times that he was placing GPS trackers
 .10    ·on vehicles in support of an investigation, and travel plans to Chicago related to his work on a
  11    joint state and federal investigation of a drug trafficking organization called Operation RPM or
  12    Martinez. Based on these discoveries, I had reason ·to suspect that Officer Larios may have. ·
  13    violated California Penal ~ode sections 502, 11142, and 13303. I did not suspect that Officer
 14     Larios had committed such violations before reviewing the text messages between Officer
 15     Larios's personal cell phone. and Tawnya Mellow's phone number.
                                              •                                                                I

 16            82.   On February 3 and I 0, 2015, Invystigator Hutsell and I conducted an administrative
 17     interrogation of Officer Larios in the course of our administrative investigation into Officer·
 .18    Larios's .relationship with })is Confidential Informant Tawnya Mellow. This administrative
 19     interrogation was digitally recorded. Officer Larios appeared at his administrative interrogation
 20     with a legal representative, Tony Santana on both dates. At the beginning of the interrogation on
 21     'both dates, I verbally gave Officer Larios a Lybarger admonition, in which I informed Officer
 22     Larios of the following
 23                                                  of
              You are being questioned as part an offiqial internal investigation. ·You are hereby
              directed to answer all questions honestly and completely. Your refusal to answer or
 24           any type of evasion, deception, dishonesty or lack of cooperation on yo-µr part could
              constitute insubordination and/or inexcusable neglect of duty and result .in
 25           disciplinary action up to and including dismissal.
 26           Neither your statement nor any information or evidence which is gained by reason
              of such ·statement can be used against you in any criminal proceedings. . No
· 27          promise of reward will be made as an inducement for. the answer to any question.
 28
                                                              32
         Declaration of Scott Lunardi in Support of Defendants' Motion for Summary Judgment or in the Alternative Motion
                      ·         .             . ·              . for Summary AdJudicafion (2: 15-cv·0.2451-MCE-CMK)
        Case 2:15-cv-02451-JAM-DMC Document 42-5 Filed 10/07/19 Page 33 of 36

   1      (Emphasis mine.). A true and correct copy of excerpts of the transcript ':)f Officer Larios's

   2      Administrative Interrogation showing that I administered this Lybarger admonition on both days

   3      of the admini:strative interrogation is attached as Defendants' Exhibit 30.

   4               83.   During the administrative interrogation of Officer Larios, I confronted·Officer Larios

   5      with evidence that~ believed indicated that he may have violated California Penal Code
                                      .                                                             .
   6      provisions 500, 11142, and 13303 based on records showing his calls to SHASCOM, and text

   7.     messages between_ Officer Larios's personal cell phone and Tawnya Mellow's cell phone,

   8.     indicating that Officer Larios may have _(1) made false repol'.ls of a crime to SHASCOM; and (2)

   9      disclosed confidential law enforcement information without authorization by sending images of

 10       SHASCOM closed incident reports to Tawnya Mellow's phone number. I did not address these

 11       possible penal code provisions during the administrative interrogation as part of a criminal

 12       inquiry or in order to build a criminal case against Officer Larfos. Rather, I addressed these·

 13       possible violations of the penal code to emphasize the seriousness and severity of the misconduct·

 14       that Officer Larios was .suspected of ~ommitting. Moreover, based on my experience

 15       investigating and analyzing other"CHP administrative misconduct cases, I was aware at the time

 16       that the California State .Personnel Board (SPB), a Board which reviews and deci~es appeals of·

 17      disciplinary action taken against California state employees, would consider Officer Larios's

 18       violation of criminal provisions when assessing whether any disciplinary penalty imposed was

 19      proper. Specifically, I was aware that the SPB had issued a precedential decision that determined

 20 · that a CHP officer's off-duty conduct that violates criminal provisions was relevant to

 21      determining whether the officer brought discredit to the agency under Government Code section

 22       19572, subsection (t), and .relevant- in assessing the propriety-of the imposed discipline. A true

 23      and correc~ copy of the SPB precedential decision that I relied on,.Jn the matter of the Appeal by

 24      G. 0. (1992) SPB Dec. No. 92-11, is attached to this D_eclaratio_n as Defendants' Exhibit 46. The
 25      applicable discussion is contained in pages 2 t~ough 8 of the decision. My questions about

 26      Officer Larios's understanding of these criminal provisions were intended to secure admissions

 27      by Officer Larios that he knowingly violated California Penal Code provisions in order to support

· 28     any disciplinary penalty imposed on Officer Larios by the CHP.
                                                        33
             Declaration of Scott Lunardi in Support of Defendants' Motion for Summary Judgment or in the Alternative Motion
         ·          .                            ·                    for Summary Adjudication (2:15-cv-02451-MCE-CMK)
       Case 2:15-cv-02451-JAM-DMC Document 42-5 Filed 10/07/19 Page 34 of 36

  1            84.    I did not participate in any criminal interrogation of Officer Larios, rior have I ever·
  2      informed him of his Constitutional rights under Miranda, or witnessed Officer Larios bdng
  3      informed of his Constitutional rights unqer Miranda.·
  4            85.   Based in part on my review of the data extracted from Officer Larios's personal cell
  5      phone .and provided to n:1e by CCIU Investigator Ouray in an HTML report, I prepared an
  6     investigative report that included my analysis of the text messages that I observed between
  7     Officer Lariqs's personal cell phone and informant Tawnya Mellow's phone number. A true and
                                  .                                                   .
 8      correct copy of my Investigative Report is attached to this declaration as Defend~ts' Exhibit 44.
  9            86 .. Based on my review of the data extractiqn of Officer Larios's cell phone associated

10      ~ith number (530) 227-6063, I observed text messages between Officer Larios's cell phone and
11      Tawnya Mellow's phone number (530) 945-4986, indicating that Mellow provided Officer Larios
12      with information related to his investigation ofNathan Santana using OfficerLarios's personal
13      cell phone number. True and correct copies of these messa~es that I observed from the data
14      extraction of Officer Larios's cell phone are included on pages 7..:g of my Investigative Report
15      attached as Defendants' Exhibit 44.
16            87,    Based on iny review ~fthe data extraction of Officer Larios's cell phone associated
17      with number (530) 227-6063, I observed text messages between Officer Larios's cell phone and
18      Tawnya Mellow's phone number (530) 945-4986, indicating that Officer Larios pursued and
19      engaged in a romantic, physical relationship with his confidential informant, Tawnya Mellow.
20      True and correct copies of these messages that I observed from the data extraction of Officer
21      Larios' s are included on pages 12-14 of my Investigative Report attached to this declaration as
22      Defendants' Exhibit 44.
23         . 88.     1;3ased on my review_ofthe data extraction of Officer Larios's cell phone associated
24 ·    with number (530) 227-6063, I observed text messages between Officer Larios 1 s cell phone and
25      Tawnya Mellow's phone number (530) 945'"4986, in~icating that Officer Larios falsely reported
;26     to law enforcement that a possibly crime was occurring at Tawnya Mellow's residence on three
27      occasions. True and correct ·copies of these messages that I observed from the data extraction of
28
                                                             34
         Declaration ofScott Lunardi in Support of Defendants' Motion for Summary Judgment or in the A temative Motion
                                                                 for Summary Adjudication (2: 15-cv.:02451-MCB-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42-5 Filed 10/07/19 Page 35 of 36

 1    Officer Larios's are included on pages 19-20, 22-2.3, and 25-26 of my Investigative Report

 2 . att~ched to this d.eclaration as Defendants' Exhibit 44.

 3           89.    Based on iny review of the data extraction of Officer Larios's cell phone associated·

 4    with number (530) 227-6063, I observed text messages between· Officer Larios's cell phone and

 5    Tawnya Mellow's phone number (530) 945-4986, indicating that Officer Larios provided ·

 6    confidential automated information frot? the Shasta Area Public S.afety System (PUBSAFE)

·7    AS400 to Tawnya Mellow on three o.ccasions. True and correct copies of these messages that I

 8 . observed from the data extraction Qf Officer Larios's are included on pages 27-29 of my

 9    Investigative Report attached to this declaration as_ Defendants' Exhibit 44.

10           90. · Based on my review of the data extraction of Officer" Larios? s cell phone associated

11    with number (530) 227-6063, I observed text messages betw~en Officer Larios's cell phone and

12    Tawnya Mellow's phone number (530) 945-4986, indicating that from February 19 to August 27,

13    2014, Officer Larios disclosed sensitive operational information from a joint state and federal

14    investigation of a drug trafficking organization (DTO) to Tawnya.Mellow. True and correct

15    copies of these messages that I observed from the data extraction of Office~ Larios' s are included

16    on pages 31-34 o_f my Investigative Report attached to this declaration as Defendants' Exhibit 44.

17          91.    Based on my review of the·data extraction of OfficerLarios's cell phone associated

18    with number (530) 227~6063, I observed text messages between Officer Larios's cell phone and

19    Tawnya Mellow's pho·ne number (530) 945-4986, indicating that Officer Larios intentionally

20    provided false infonnation to SINTF Commander Les James concerning his relationship with

21    Tawnya Mellow, and conspired with Mellow regarding how to cpver up their relationship. True

22    and correct copies ofthei:;e messag~s that I observed from the data extraction of Officer Larios's

23    are included on pages 36-40 of my Investigative Report attached to this declarati<?n as

24    Defendants' Exhibit 44.

25          92.    Based on my review of the data extraction of Officer Larios's cell phone ·associated

26    with number (530) 227.-6063, I observed text messages between Officer Larios's cell phone and

27    Tawnya Mellow's phone number (530) 945-4986, indicating that Officer Larios knew that his

28    conduct with respect to Tawnya Mellow jeopardized her safety and placed her at substantial risk
                                                  . 35 ·
       Declaration of Scott Lunardi in Support of Defendants' Motion for Summary Judgment or in the Alternative Motion
                                                 ·              for Summary Adjudication (2:15-cv-02451-MCE-CMK)
       Case 2:15-cv-02451-JAM-DMC Document 42-5 Filed 10/07/19 Page 36 of 36

  l     .of being exposed as his informant. True and correct copies of these messages that I observed
  2      frorp. tlle clata e){traction 0fOfficer Larios' s are included Oil pages 41-43 of my Investigative
  3      R¢port a.ttached to thi& declaration a.s Defendants' Exhibit 44.
                                                                                                        ~·

  4.           I declare. under penalty ofperjury underthe laws ofthe State ofCalifornia that the
  .5    foregoing is true i;i,11d co1Tect.,
                              7"'fl.                I
  6     Executed this      J   ..-day of      Cl~l:Nlc-         2019, in Sacra.rnento, California.
  7

  8
  9

10

1J
12

13
14

15

16

17
i8'.

·19
20
21
22
23
24

25
26
27
28
                                                              36
         .Declaration of Scott Lunardi in Support of Defendants' Motion fot Summary Judgment or in the Alterna~ive Motion
                                                                   for Summary Adjudication (2: 15-cv~0245 l-MCE~CMK)
